ITEMID: 001-98989
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ATILLA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants are Turkish nationals and at the time of their applications they were all but six in pre-trial detention in Diyarbakır F-type Prison. The names and dates of birth of the applicants appear in the appendix. They were all represented before the Court by Mr M. Şahin and Mr O. Çelik, lawyers practising in Diyarbakır.
On 7 September 2006 the applicants announced a collective two-day hunger strike in protest against the conditions of detention of Abdullah Öcalan, leader of the PKK (the Workers’ Party of Kurdistan), an illegal, armed organisation. On 11 September 2006 the Diyarbakır F-type Prison Disciplinary Board imposed a disciplinary sanction on the applicants, consisting of a one-month ban on sports activities and conversation in groups (spor ve sohbet etkinlikleri), for launching a hunger strike and forming a group with a view to breaching the regulations. The applicants lodged appeals, which were rejected by the Diyarbakır Enforcement Court and the Diyarbakır Assize Court on 25 September and 9 October 2006 respectively. The final decision was deposited with the registry of the court on 10 November 2006.
Law no. 5275 on the Enforcement of Sentences and Preventive Measures provides as follows:
Article 40
“1. The penalty of a deprivation of certain activities deprives convicts of the right to participate in the prison workshops and sports activities from one to three months.
2. The acts requiring the penalty of a deprivation of certain activities are as follows:
...
(g) launching a hunger strike ...”
